Citation Nr: 9932859	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-05 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to authorization for medical services at non-VA 
facilities.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active duty from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Medical 
Administration Service of the VA Medical Center, 
San Francisco, California, which determined that continued 
individual fee-basis therapy beyond December 1, 1997, was not 
in order because the VA authorizing physician determined that 
the veteran's medical condition did not make it impossible 
for him to receive his care at the Santa Rosa VA Clinic, a 
facility which was accessible to him and which could more 
economically provide for his care. 

In a substantive appeal, received in April 1998, the veteran 
requested the opportunity to present testimony before a 
Member of the Board at the Regional Office, "on a Board 
Teleconference Hearing."  Such a hearing was scheduled and 
the veteran notified of the time and place.  He reported to 
his representative's office on that day.  According to a 
memorandum from the veteran's representative, apparently, the 
representative advised the veteran that the Board would 
likely refuse to accept jurisdiction over the veteran's 
appeal, on the grounds that it involved a medical 
determination, rather than a legal determination.  The 
representative indicated that "after consultation and 
understanding that the Board could not make a decision about 
authorization for Fee Basis Care, [the veteran] decided that 
it was best to cancel [the] hearing."  

Subsequently, the United States Court of Appeals for Veterans 
Claims (Court) promulgated a decision in the case of Meakin 
v. West, 11 Vet. App. 183 (1998).  In Meakin, the Court held 
unequivocally that determinations regarding authorization for 
fee basis care are within the jurisdiction of the Board and 
that such determinations constitute legal rather than medical 
issues.  

In an effort to clarify the veteran's desires regarding a 
hearing, the Board sent the veteran a letter in August 1999, 
outlining his options to choose a hearing indicate that he no 
longer wished to present testimony at a hearing.  The letter 
specified that if the veteran did not respond within 30 days, 
it would be assumed he still desired to have a hearing before 
a Member of the Board at the RO and that his appeal would be 
remanded to provide such a hearing.  No response or other 
communication has been received from the veteran.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the appeal 
must be remanded to allow a hearing before a Board Member.  
The case is therefore REMANDED to the RO for the following 
action: 

The RO should schedule either a Travel 
Board hearing or a videoconference 
hearing before a Member of the Board.  
The veteran should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request the veteran may 
have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
veteran regarding the scheduling of the 
hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


